ANDREWS, Presiding Judge.
In Brantley v. Dubois, 327 Ga. App. 14 (755 SE2d 351) (2014), we reversed the judgment of the State Court of Glynn County denying the defendants’ renewed motion to dismiss or, in the alternative, motion for summary judgment based upon the plaintiffs’ alleged failure to comply with the affidavit requirement of OCGA §§ 9-11-9.1 and 24-7-702. In Dubois v. Brantley, 297 Ga. 575 (775 SE2d 512) (2015), the Supreme Court reversed. Accordingly, this Court’s prior judgment is vacated; the judgment of the Supreme Court is made the judgment of this Court; and the judgment of the State Court of Glynn *729County denying the defendants’ renewed motion to dismiss or, in the alternative, motion for summary judgment is affirmed.
Decided August 20, 2015.
Hall Booth Smith, N. Daniel Lovein, Charles A. Dorminy, William S. Mann, for appellants.
Savage & Turner, Brent J. Savage, Kathryn H. Pinckney, for appellees.

Judgment affirmed.


Dillard and McMillian, JJ., concur.